DETAILED ACTION
This application is being examined under pre-AIA  first-to-invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  
Status of claims
Canceled:
1-32 and 37-50, 55, 61-62
Pending:
33-36, 51-54, 56-60 and 63-66
Withdrawn:
52-54, 56-60 and 63
Examined:
33-36, 51 and 64-66
Independent:
33, 51 and 66
Allowable:
none
Abbreviations

Rejections applied
PHOSITA
"a person having ordinary skill in the art
at the time the invention was made"

112 Enablement,
Written description
x

BRI
broadest reasonable interpretation

102, 103

CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/1st
35 USC 112, 1st paragraph

112 "Means for"

112/2nd
35 USC 112, 2nd paragraph

112 Other

112/6th
35 USC 112, 6th paragraph

Double Patenting


Priority
This application is the 23 February 2012 National Stage filing under 35 USC 371 of PCT/US12/26392, which claims priority to US 61/445572 filed 23 February 2011.

Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The previous objection to the title is withdrawn.
The previous objections to the specification are withdrawn, noting Applicant's 12/1/2020 remarks at p. 31 regarding Figs. 3-5 and, implicitly, Examples 3-5 being based on data derived by the inventor.
The previous 112/2nd rejections are withdrawn, however new rejections are applied.
The 112/1st rejections are withdrawn, except as noted below.
The 101 rejections of claims 33-36 and 64-65 regarding judicial exceptions are withdrawn.  Referring to the 101 analysis as organized in the Office's published January 2019 guidance, those 101 rejections are withdrawn at least in view of analysis step 2B in that the claim 33 recited "(f) performing said at least two assessings" would have been unconventional.  Also, this withdrawal of those rejections assumes that the below 112/1st rejection will be overcome.  Neither claim 51 nor 66 actually claims performance of the "assessings," and the rejection is there maintained.  In general, it may be that another path to satisfying 101, for all claims, is analogous to the analysis step 2B, 2nd prong, 1st consideration relating to an improvement demonstrating integration of possible judicial exceptions into a practical application, the improvement in this instance being expanded types of tumor-related diet which may be prescribed in comparison the previous state of the technology field, as further described in Applicant's 12/1/2021 remarks at pp. 44-49.  However, at least in view of the below 112 rejections, such an explanation of improvement is not yet clear, at least not for all claimed embodiments.  Also, generally, when describing improvement, it may help to use the term "improvement" only once, as introduction, and then to focus on more specific terminology communicating one or more particular types of improvement, e.g. the above expanded types of tumor-related diet, as inferred from Applicant's present remarks.

Claim Rejections - 112/2nd
The following is a quotation of 112/2nd:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 33-36, 51 and 64-66 are rejected under 112/2nd, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  
 The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
33
(a)... a sample of the subject having a tumor
Antecedent relationship of this instance of "a tumor" to the previous instance is unclear.  This rejection can be overcome be amending to "a sample of the subject having [[a]]the tumor."  Contrast claims 51 & 66.
33, 51, 66
(e)...(v) assessing said at least one of said at least one correlated pathway is linked to an autophagy pathway in said sample correlated to said at least one feature in said step (d);
Not interpretable.  The grammar appears incorrect.  It is not clear whether what is required is (1) confirming that the pathway "is linked" or (2) determining whether the pathway "is linked."    Possibly "...assessing said... pathway [[is]]as linked..." if (1) or "...assessing whether said... pathway is linked..."

Clauses (vi) and (vii) similarly render the claim indefinite, and the same rejection applies to claims 51 and 66.
65
the tumor is associated with a tumor selected from the group
Not interpretable.  Possibly, simply, "...the tumor is selected from the group..."

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim 

Claim Rejections - 112/1st
The following is a quotation of 112/1st:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 33-36, 51 and 64-66 are rejected under 112/1st as failing to comply with the written description requirement.  The claims read on subject matter which is not described in the specification in such a way as to reasonably convey to PHOSITA that the inventors, at the time the application was filed, had possession of the claimed invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted.  With regard to any suggested amendment(s) below to overcome a rejection, equivalent amendments also would be acceptable.

Regarding analysis proceeding from "(a) providing a sample..." to "assessing said sample..." -- basis for rejection of claims 33, 51 and 66
Claim 33 recites "(a) providing a sample of the subject having a tumor, wherein said sample may or may not be tumorous" and "assessing said sample for consumption... by said tumor" (e.g. step e.i), but it is not clear that there is disclosure of each step of the analyses and reasoning leading from the recited "sample" to the recited "consumption... by said tumor," let alone from the "sample," to the "consumption" to the final "(g) determining the deprivation-diet protocol..."  
The issue here remains the requirement for inference of "consumption... by said tumor" given the claimed embodiments having only systemic data.
These steps are particularly unclear given the lack of limitations as to type of sample, type of tumor, size and spread of tumor, type of consumption (i.e. metabolite being assessed), etc.

While an argument may be made that PHOSITA might have had knowledge sufficient to avoid the above, extreme, hypothetical, it nonetheless is the case that significant embodiments within a BRI lack clear support and overly rely on PHOSITA knowledge so as not to clearly satisfy the written description requirement.  Even if a small tumor is of a type known to affect metabolite levels, at least locally, the claim reads on embodiments in which this effect is assessed via systemic samples without limitations making it clear that there is support as to how to accomplish this across all embodiments within a BRI.  It is simply not clear that there is support for the claimed inferences, especially not with respect to each of the claimed consumption of "amino acids," "fatty acids," "specific nutrients" and "specific carbohydrates" from any possibly non-tumor sample for any possible type of tumor anywhere in the subject.  While not referenced in the preceding sentence, claim 33, steps (e)(v-vii) similarly lack support.
The specification discloses "The dietary composition is derived from, and linked to, one or more diagnostic tests used to reveal the metabolic nutrient consumption specific to that tumor" (emphasis added, p. 19, lines 4-6).  
However, there appears to be no clear and integrated disclosure in the specification as to how this consumption, specifically by the tumor, is to be assessed in conjunction with determination of a deprivation-diet protocol, whether this tumor-specific consumption is to be inferred from blood assays indicating systemic metabolite levels or whether tumor-specific consumption is to be assayed from direct analysis of the tumor, e.g. in vivo, or in vitro via biopsy.  Therefore, it remains unclear how tumor-specific consumption is assessed.  
The specification further discloses embodiments reciting "providing a tumor sample of a patient" (p. 28, lines 12-13 of Example 1; also Examples 2-3) without directly linking that sample to tumor consumption.  In Example 4, the specification only discloses refining a diet "according to personalized 
No particular clarifying citation to the specification was clearly addressed with respect to this rejection in Applicant's last response.  In contrast, what may be needed, in addition to some narrowing of the claim, is a summary representing the breadth of all disclosed examples with respect to the above discussed variables (sample type, tumor type, tumor size, metabolite, etc.) and then a reasoned explanation of how much the claim scope may be extrapolated beyond the relevant examples.  Presently, the degree of extrapolation is unsupported and therefore too much.
In general, it is requested that any claim amendment in this regard be accompanied by citations to support in the original disclosure.
Claims 51 and 66 are rejected similarly.
This rejection is maintained and revised for consistency with the amendment.

Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Judicial exceptions (JE) to 101 patentability
Claims 51 and 66 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below.  See MPEP 706.03(a).II and MPEP 2106.II.
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
USPTO Guidance published in the Federal Register and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

1st Mayo/Alice question: abstract idea
Preliminarily, at this 1st step of the analysis, elements of independent claim 51 are interpreted as directed to the abstract idea of determining the deprivation-diet protocol including the JE elements of "profiling...," "identifying...," "correlating...," "selecting..." and "determining...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves 
Preliminarily, at this 1st step of the analysis, elements of independent claim 66 are interpreted as directed to the abstract idea of determining the deprivation-diet protocol including the JE elements of "profiling...," "identifying...," "correlating...," "selecting..." and "determining...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While the recited "profiling..." may, in some embodiments include physical interrogation of a sample, nonetheless, as recited, the recitation also reads on analysis of already acquired data, database interrogation, etc.  In contrast to claim 33, no physical "analyzer" is recited.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See MPEP 2145.VI and In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
BRIs of the claims are analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data (e.g. Cybersource, Synopsys and Electric Power Group).  Also, in a BRI, it is not clear that the claim embodiments are limited so as to require complexity precluding analogy to a mental process.
The preceding case law examples are cited for the basic form of their identified abstract ideas, and analogy to these example abstract ideas need not be within the same technology field, 101 analysis generally being assumed to be neutral with respect to technology field. 
Thus, within a BRI, the identified abstract idea elements read on one or more embodiments which only involve manipulation of data.  It is not clear than any improvement argument clearly on the record causes a claim not to be directed to a JE for all embodiments within the scope of the claim.  It is not clear that the identified elements must represent other than an abstract idea according to any relevant analysis or case law.  
It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application.  While the recited additional elements (e.g. hardware elements) do implement the identified JEs, those additional elements are not understood to constitute a particular machine in the context of 101 analysis.  For example, claim 33 recites a generic "analyzer" and a list of resulting profiles comprising most possible profiles.
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to abstract ideas.   
As in Alice (at 306, as cited in the above USPTO guidance) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) and need not be a single equation, relationship or principle.

1st Mayo/Alice question: law of nature
Preliminarily, at this 1st step of the analysis, elements of independent claim 51 are directed to the law of nature of correlating a biological profile and/or a biological assessment to a basis for a deprivation-diet protocol, including the JE element of correlating a biological profile and/or a biological assessment to a basis for a deprivation-diet protocol, including the JE elements of "determining..."  
Preliminarily, at this 1st step of the analysis, elements of independent claim 66 are directed to the law of nature of correlating a biological profile and/or a biological assessment to a basis for a deprivation-diet protocol, including the JE element of correlating a biological profile and/or a biological assessment to a basis for a deprivation-diet protocol, including the JE elements of "determining..."
A BRI of the instant claims is analogous to a law of nature as found, for example, in Mayo (as cited in the above Guidance).  It is not clear than any improvement argument clearly on the record causes a claim not to be directed to a JE for all embodiments within the scope of the claim.  It is not clear that the above identified law of nature including the identified elements, taken together and within a BRI, must in Mayo/Alice question, the above elements are directed to a law of nature.

2nd Mayo/Alice question
Addressing the second Mayo/Alice question, all elements of claims 51 and 66 are part of an identified JE, except as follows.  
The recited "profiling...," "CPU," "memory" and "medium" (claims 51 and 66) are all conventional elements of a laboratory and/or computing environment and/or conventional data gathering elements as exemplified by Go ("Diet and cancer prevention: evidence-based medicine to genomic medicine," Journal of nutrition, vol. 134(12), p. 3513S-3516S, 2004 as cited on the 3 March 2016 IDS), and generally it is understood that the examples in the reference are well-known and routine.  
It is emphasized that, outside of an improvement argument, analysis of what is conventional generally pertains to the above-identified additional elements and not to elements earlier identified as part of a judicial exception.  
It is not clear that any claim improves its technology field by applying an improvement to an additional element of the claim for all claimed embodiments.  For example, it is not clear that all embodiments of any claim result in a specific improvement applied via an additional element and in comparison to art of the technology field so as to cause an additional element to be other than conventional and the claim as a whole to be directed to significantly more than the identified judicial exceptions.  
Suggestions regarding these distinctions and regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.

Summary and conclusion regarding claims 51 and 66
Summing up the above Mayo/Alice analysis of claims 51 and 66, each viewed as a whole and 

Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the above-cited Office guidance, including among the step 2A, 2nd prong, bulletized "considerations" in the January 2019 guidance.
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:

1st Mayo/Alice step: improvement and therefore no JE, corresponding to the first of the "considerations" in the Office guidance -- A claim is not directed to a JE (however, note the paragraph in the 101 rejection describing what may be included in an abstract idea).  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently "computer-related" and/or improves its relevant field: Enfish/TLI, McRO, BASCOM and Synopsys.  Since these opinions relate to inventions which were to some extent computer-related, this aspect of any analogous argument also should be addressed.  Furthermore, these arguments generally rely on there being an "improvement" clearly on the record.  One way of placing an improvement argument clearly on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no improvement without a difference); and any improvement is either explicitly recited or inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include 
2nd Mayo/Alice step: non-conventional additional element, corresponding to step 2B of the Office guidance -- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.


Examiner Comment
Applicant is encouraged to request an interview to discuss overcoming the rejection(s).  The examiner's phone number is provided below.

Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/
Primary Examiner, Art Unit 1631